Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The following correspondence is a Final Office Action for application no. 16/814,472 for a DEVICES AND METHODS FOR HOLDING CABLES, filed on 3/10/2020.  Claims 15-21, 23-24, 40-41, 48-56 are pending.  This correspondence is in response to applicant’s reply filed on 1/11/2021.  Claims 16-19, 23 and 24 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 40 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus (U.S. Pat. 4,235,404).
Regarding claim 15, Kraus teaches a device for holding cables, in combination with one or more discrete cables, the device comprising: a flexible main body formed of a polymeric material having a length, a width, a thickness, and a longitudinal axis, the main body including a wrapping portion and a 



    PNG
    media_image1.png
    522
    392
    media_image1.png
    Greyscale

[AltContent: oval]
[AltContent: textbox (securing feature)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (flexible main body)]
[AltContent: arrow]
[AltContent: oval]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (apertures)][AltContent: arrow][AltContent: arrow][AltContent: arrow]

[AltContent: textbox (mounting portion)][AltContent: textbox (wrapping portion)]


[AltContent: textbox (undulations)]





Regarding claim 40, Kraus teaches a method for holding one or more discrete cables, the method comprising: providing a device adapted for holding one or more discrete cables, the device comprising: a flexible main body formed of a polymeric material having a length, a width, a thickness, and a longitudinal axis, the main body including a wrapping portion and a mounting portion, wherein the wrapping portion is configured to be wrapped such that the main body circumscribes the one or more discrete cables (col. 3, lines 61-64); a securing feature attached to or integral with the mounting portion of the main body and configured to be secured to a mounting structure; and a plurality of apertures along the longitudinal axis of the wrapping portion of the main body, wherein the securing feature is configured to be received through one of the plurality of apertures when the main body is wrapped around the one or more discrete cables; wrapping the wrapping portion of the main body of the device around the one or more discrete cables; and inserting the securing feature through at least one of the apertures, thereby holding the one or more discrete cables.
Regarding claim 56, Kraus teaches a device for holding cables (see figure above), in combination with one or more discrete cables, the device comprising: a flexible main body formed of a polymeric material having a length, a width, a thickness, and a longitudinal axis, the main body including a wrapping portion and a mounting portion, wherein the wrapping portion is configured to be wrapped such that the main body circumscribes the one or more discrete cables; a securing feature attached to or integral with the mounting portion of the main body and configured to be secured to a mounting structure; a plurality of apertures along the longitudinal axis of the wrapping portion of the main body, each aperture adapted to receive the securing feature; and a plurality of undulations (6) between the mounting portion and the wrapping portion of the device; wherein the main body is wrapped around the one or more discrete cables (col. 3, lines 61-64) and the securing feature is received through one of the plurality of apertures, thereby holding the one or more discrete cables.
Allowable Subject Matter
Claims 48-55 are allowed.
Claims 20, 21 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.  Applicant argues that the securing feature does not extend through at least one of the plurality of apertures.  The Examiner respectfully disagrees.  The Examiner has clarified the entire structure that makes up the securing feature, as indicated above.  The Examiner interprets the securing feature as the entire structure encompassed in the oval.  The securing feature is defined in the claims as “attached to or integral with the mounting portion of the main body and configured to be secured to a mounting structure... and the securing feature is received through at least one of the plurality of apertures, thereby holding the one or more discrete cables.”  As set forth above, the securing feature is attached to and integral with the mounting portion (15, 16), where the mounting portion operates to be secured to a mounting feature (a T-stud, 35) as shown in Fig. 8.  The securing feature also encompasses member 10 which is a hook that engages and is received through at least one of the plurality of apertures, thereby holding the one or more discrete cables (Fig. 8).  Therefore, the prior art Kraus reference reads on the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        April 3, 2021